1                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

2
                                                                 Oct 25, 2019
3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK   C



                       EASTERN DISTRICT OF WASHINGTON
4
     LISA SAMSON, a married woman,             No. 4:19-cv-05004-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     PREFERRED FREEZER SERVICES
8    OF RICHLAND LLC,

9                             Defendant.

10
           On October 25, 2019, the parties filed a stipulated dismissal, ECF No. 22.
11
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
12
     IT IS HEREBY ORDERED:
13
           1.    The parties’ Stipulation and Order of Dismissal, with Prejudice and
14
                 Without Fees or Costs, ECF No. 22, is ACKNOWLEDGED and
15
                 GRANTED.
16
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
17
                 bear their own costs and attorneys’ fees.
18
           3.    All pending motions are DENIED AS MOOT.
19
           4.    All hearings and other deadlines are STRICKEN.
20
           5.    The Clerk’s Office is directed to CLOSE this file.


     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 25th day of October 2019.

4                       __________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
